IN CLiMw ovnec    x
                                            This opinion was filed for record
     "iprrrw
     7E                                   at State V. James-Buhl, No. 94409-1

required her to report the alleged abuse ofher own children, who are not her students,

when the abuse occurred within the home and was perpetrated by another family

member. We reverse the Court of Appeals and hold that a teacher's failure to comply

with the mandatory reporting duty must have some coimection to his or her

professional identity.

                   I. FACTS AND PROCEDURAL HISTORY


A.    Factual background

      James-Buhl is a public school teacher who lives with her three daughters. Her

daughters are not her students, nor have they ever been. At all times relevant to the

facts of this case, James-Buhl was married to Joshua Hodges, the girls' stepfather.

In May 2015, one of James-Buhl's daughters told her pastor that Hodges had been

touching her and the pastor referred the matter to Child Protective Services. The

Pierce County Sheriffs Department began investigating the allegations, and, based

on its investigation, all three of James-Buhl's daughters told their mother about

Hodges' alleged abuse as early as January 2015. All of the alleged abuse occurred

at James-Buhl's home.


      The State charged James-Buhl with three counts offailure to comply with the

mandatory reporting law applicable to her as "professional school personnel." RCW

26.44.030(l)(a). The State alleged that James-Buhl knowingly failed to report child
State V. James-Buhl, No,94409-1

abuse on or between January 1 and May 20, 2015. But the State did not allege that

James-Buhl's daughters were her students or enrolled in the school where she taught.

B.     Procedural history

       James-Buhl filed a motion to dismiss the charges, arguing that RCW

26.44.030(l)(a) did not apply to her in this case because her daughters were not her

students and because she learned about the alleged abuse in her parental role while

in her home, not as a teacher. The trial judge agreed and dismissed the charges.

       The State appealed the dismissal.^ The Court ofAppeals reversed based on its

interpretation ofthe plain language ofRCW 26.44.030(l)(a). The Court of Appeals

first explained that RCW 26.44.030(1)(a) does not include a course of employment

limitation because there are express limitations in subsections (l)(b), (l)(c), and

(l)(e), which "clearly shows that the legislature did not intend to include such a

limitation for subsection (l)(a)." State v. James-Buhl, 198 Wn. App. 288, 298, 393

P.3d 817 (2017). The court held that "the mandatory reporting duty for the



      'On appeal, James-Buhl raised a new argument that she had not raised below. She argued
that even if RCW 26.44.030(l)(a) applied to her, the dismissal was still proper because she did not
have reasonable cause to believe her daughters were being abused.'"Reasonable cause' means a
person witnesses or receives a credible written or oral report alleging abuse, including sexual
contact, or neglect of a child." RCW 26.44.030(l)(b)(iii). This argument presented a factual
question so the Court of Appeals declined to consider it. State v. James-Buhl, 198 Wn. App. 288,
301-02, 393 P.3d 817(2017)(James-Buhl did not file a CrR 8.3(e) motion or otherwise argue that
the State had insufficient evidence to show reasonable cause). James-Buhl raised this issue again
in her petition for review. She reiterates the facts of the ease and argues that "[g]iven what she
knew,[she] acted appropriately as a mother as she did not have 'verified' information that gave
her 'reasonable cause' to believe that[her daughters] had been sexually assaulted." Pet. for Review
at 11. We agree with the Court of Appeals that this is a factual issue and decline to address it.
                                                 3
State V. James-Buhl, No. 94409-1

professionals identified applies in all circumstances ... mean[ing] that a teacher can

be subject to prosecution for failing to report suspected child abuse based on

information obtained at home, on vacation, or anywhere else." Id. at 300-01. James-

Buhl petitioned for review, which this court granted. State v. James-Buhl, 189 Wn.2d

1008,402 P.3d 829(2017).

                                     II. ISSUE


      Does RCW 26.44.030(l)(a) apply to teachers when their own children, who

are not their students, report abuse by another family member perpetrated within the

home?


                                   III. ANALYSIS


A.    Standard of review


      The dismissal was based on the trial court's statutory interpretation, which is

a question of law reviewed de novo. Dep't ofEcology v. Campbell & Gwinn, LLC,

146 Wn.2d 1, 9, 43 P.3d 4(2002)(citing State v. Breazeale, 144 Wn.2d 829, 837,

31 P.3d 1155 (2001); State v. JM., 144 Wn.2d 472, 480, 28 P.3d 720 (2001)).

Statutory interpretation begins with the statute's plain meaning. Lake v. Woodcreek

Homeowners Ass'n, 169 Wn.2d 516, 526-27, 243 P.3d 1283 (2010). Plain meaning

is "discerned from the ordinary meaning of the language at issue, the context of the

statute in which that provision is found, related provisions, and the statutory scheme

as a whole." State v. Engel, 166 Wn.2d 572, 578, 210 P.3d 1007 (2009). When
State V. James-Buhl, No. 94409-1

ascertaining the plain meaning of the statute, we "must not add words where the

legislature has chosen not to include them," and we must"construe statutes such that

all of the language is given effect." Rest. Dev., Inc. v. Cananwill, Inc., 150 Wn.2d

674, 682, 80 P.3d 598 (2003). Ifthe plain language is unambiguous, the court must

give it effect. State v. Armendariz, 160 Wn.2d 106, 110, 156 P.3d 201 (2007).

However, if the statute remains susceptible to multiple meanings, it is appropriate

for the court to resort to aids to construction, including legislative history. Campbell

& Gwinn, 146 Wn.2d at 12 (citing Cockle v. Dep't ofLabor & Indus., 142 Wn.2d

801, 808, 16 P.3d 583 (2001); Timberline Air Serv., Inc. v. Bell Helicopter-Textron,

Inc., 125 Wn.2d 305, 312, 884 P.2d 920(1994)).

B.    Professionals named in the statute must report child abuse or face criminal
      consequences


      The mandatory reporting law imposes a duty on various classes of people.

James-Buhl was charged under RCW 26.44.030(l)(a), which requires that "[w]hen

any ... professional school personnel... has reasonable cause to believe that a child

has suffered abuse or neglect, he or she shall report such incident, or cause a report

to be made, to the proper law enforcement agency or to the department."

'"Professional school personnel'" includes "teachers, counselors, administrators,

child care facility personnel, and school nurses." RCW 26.44.020(19). A mandatory

reporter named in RCW 26.44.030 who knowingly fails to make an "immediate oral

report" of child abuse "shall be guilty of a gross misdemeanor." RCW 26.44.040,
                                          5
State V. James-Buhl, No. 94409-1

.080. The reporting requirement also applies "to any adult who has reasonable cause

to believe that a child who resides with them, has suffered severe abuse, and is able

or capable of making a report." RCW 26.44.030(l)(d).^

       The legislature's declaration of purpose explains the rationale behind the

mandatory reporting law. The legislature declared that the "bond between a child

and his or her parent, custodian, or guardian is of paramount importance," but the

State is justified in emergency intervention into the lives of parents and children

when the child is abused. RCW 26.44.010. The legislature intends that these reports

of child abuse will prevent further abuse. Ifinstances arise in which the safety ofthe

child conflicts with the legal rights of parents, the "interests of the child should

prevail." Id. However, the mandatory reporting law "shall not be construed to

authorize interference with child-raising practices." Id. When considering the

application ofthe statute, we explained that "the State's interest in the protection of

children is unquestionably of the utmost importance." State v. Motherwell, 114

Wn.2d 353, 365, 788 P.2d 1066 (1990).

       At the time of the offense, James-Buhl was "professional school persoimel"

because she was employed as a teacher. The plain meaning of the statute requires

teachers to report child abuse when there is reasonable cause to believe the incident




       ^ '"[Sjevere abuse'" means abuse that is severe enough to cause significant bleeding or
swelling, deep bruising, bone fracture, unconsciousness, or death. RCW 26.44.030(l)(d).
                                              6
State V. James-Buhl, No. 94409-1

occurred. This requirement is a mandatory directive with criminal consequences.See

State V. Krall, 125 Wn.2d 146, 149, 881 P.2d 1040(1994)(stating "the general rule

that 'shall' is presumptively mandatory").

C.     Failure to comply with the mandatory reporting duty must have some
       connection between the individual's professional identity and the criminal
       offense


       The reporting duty for professionals named in the statute, RCW

26.44.030(l)(a), creates a legally enforceable duty to report child abuse when there

is some connection between the individual's professional identity and the criminal

offense. While the Court of Appeals correctly held that there is no course of

employment limitation for this reporting duty, we are unpersuaded by the State's

argument that the reporting duty is ever present. Suppl. Br. of Resp't at 5. The plain

language ofRCW 26.44.030(l)(a) does not create an unlimited and unqualified duty

to report child abuse because the statute refers to people by means of their

occupation, not simply as adults or persons.

       The State supported its argument with the history of statutory amendments

creating a "pathway from a privilege to report to a general duty to report." Wash.

Supreme Court oral argument. State v. James-Buhl, No. 94409-1 (Feb. 13, 2018), at

21 min., 48 sec., audio recording by TVW, Washington State's Public Affairs

Network, https://www.tvw.org/watch/?eventID=2018021107. When the mandatory

reporting law first took effect, it applied only to practitioners (doctors, dentists, etc.)
State V. James-Buhl, No. 94409-1

and created a permissive right to report child abuse of children "brought before him

or coming to him for examination, care, or treatment." Laws OF 1965, ch. 13, § 3.

Subsequently, the legislature widened the scope of the law by making reporting

mandatory, expanding the list of professionals, and removing the limitations on the

circumstances under which the abuse became known. Laws OF 1969, Ex. Sess., ch.
                                                                          \



35, § 3; Laws of 1971, Ex. Sess., ch. 167, § 1; Laws of 1975, Ex. Sess., ch. 217, §

1; see also Suppl. Br. of Resp't at 14-15. We agree with the dissent that these

amendments demonstrate an intent to expand the reporting duty, dissent at 3, but not

necessarily to create an unlimited legal duty to report child abuse.^ The State's

proffered interpretation would effectively add words to the statute, requiring

reporting when "any [adult who is employed as] . .. professional school personnel.

.. has reasonable cause to believe that a child has suffered abuse or neglect." RCW

26.44.030(l)(a); see also Jane Doe v. Corp. ofPres. of Church ofJesus Christ of

Latter-Day Saints, 141 Wn. App. 407, 426, 167 P.3d 1193(2007)("The legislature



         ^ The dissent relies on legislative intent to endorse an interpretation it believes to be the
only reasonable one. Dissent at 2-3. In 1975, the legislature removed the requirement for
professional school personnel, and other identified professionals, when "attending a child as part
of his regular duties" to report abuse, suffering, injury, or death to the "person in charge of the
institution, organization, school, or the department or his designated representative" and instead
left in place the requirement for professional school personnel, and other identified professionals,
to report child abuse or neglect whenever the professional "has reasonable cause to believe" it
occurred. Laws of 1975, ch. 217, § 1. The dissent believes that this amendment shows that an
"adult who is employed as a teacher"(words not within the statute) is somehow implied through
"professional school personnel." Dissent at 3. We fail to see the implication, nor is it necessary to
dissect each legislative amendment when the plain meaning of the current statute resolves the
issue.

                                                  8
State V. James-Buhl, No. 94409-1

did not frame the statute this way, i.e., it did not use the language 'any person who

provides social services,' and leave it at that."). In contrast, RCW 26.44.030(l)(d)

refers to ""any adult who has reasonable cause to believe that a child who resides

with them, has suffered severe abuse." RCW 26.44.030(l)(d)(emphasis added).

       Since the statute imposes a mandatory duty on people in various occupational

roles, failure to comply with that duty must have at least some connection between

the individual's professional identity and the criminal offense. For example, a

connection could be established because of the teacher's relationship to the child or

relationship to the alleged abuser, or the circumstances in which the teacher gained

reasonable cause to believe that a child has been abused. This surely includes the

regular course of employment, but it goes beyond that time frame as well."^ The trial

court correctly recognized the need for a connection, explaining that "James-Buhl

was not required to make a mandatory report in this case because she did not have a

teacher/professional school personnel relationship with [her daughters]." Clerk's

Papers at 40.



         There are likely constitutional limits to the scope of RCW 26.44.030(l)(a) because the
State cannot infringe on the "fundamental right of parents to make decisions concerning the care,
custody, and control of their children." Troxel v. Granville, 530 U.S. 57, 66, 120 S. Ct. 2054, 147
L. Ed. 2d 49(2000)(plurality opinion). This issue may arise if a parent is also the teacher of his
or her own children. But that is not before us based on these facts, nor have the parties briefed it.
The Washington Association of Criminal Defense Lawyers, as amicus, raise this constitutional
issue, but we decline to address it. See Harris v. Dep't ofLabor & Indus., 120 Wn.2d 461, 467,
843 P.2d 1056 (1993)("This court generally does not consider issues that are raised only by an
amicus."); State v. Hirschfelder, 170 Wn.2d 536,552,242 P.3d 876(2010)("We need not address
issues raised only by amici.").
                                                 9
State V. James-Buhl, No. 94409-1

      Even though the protection of children is ofthe utmost importance, we "resist

the temptation to rewrite an unambiguous statute to suit our notions of what is [or

may be] good public policy." State v. Jackson, 137 Wn.2d 712, 725,976 P.2d 1229

(1999). Prosecuting the mother of abused children for failure to report may or may

not be the best way to advance child welfare. We need not decide such an important

public policy decision because it is not a judicial function. Id.

                                 IV. CONCLUSION


      We hold that failure to comply with the mandatory reporting duty in ROW

26.44.030(l)(a) requires some connection between the individual's professional

identity and the criminal offense. We reverse the Court of Appeals and reinstate the

trial court's dismissal of the charges against James-Buhl because the alleged child

abuse occurred in her home, and was perpetrated by another family member, with

no connection to her professional identity as a teacher. The mandatory reporting law

does not impose an unlimited, ever present duty because it refers to people by means

oftheir occupation, not simply as adults or persons.




                                          10
State V. James-BuhL No. 94409-1




WE CONCUR;




                             =2




                                  11
State V. James-Buhl




                                         No. 94409-1

        GonzAlez,J.(dissenting)—This case is about mandatory reporting

requirements. Teachers are mandatory reporters, and when they observe or leam

of abuse, they must report. This duty does not end when school lets out. As a

 member of the teaching profession, Tanya James-Buhl had a duty to promptly

report the sexual abuse of any child under RCW 26.44.030(l)(a). That the abused

children happen to be James-Buhl's daughters does not change her mandatory

reporting duty. It would be contrary to the purposes ofRCW 26.44.030 for a

teacher to be vigilant with a stranger's children, but turn a blind eye to her own

children's abuse. Therefore, I respectfully dissent.


        The majority holds James-Buhl to a lower standard because the abuse she

learned about was not directly linked to her employment duties. This is contrary to

the legislature's intent, which imposes a clear reporting requirement on any person

who engages in RCW 26.44.030(l)(a)'s listed professions, including teachers.^


'The legislature assigned affirmative duties to different groups of people, each of whom have
"primary and frequent contact with children who might be at risk of abuse." Beggs v. Dep't of
Sac. & Health Servs., 171 Wn.2d 69, 80, 247 P.3d 421 (2011);      RCW 26.44.030(l)(a)-(f).
State V. James-Buhl, No. 94409-1 (Gonzalez, J., dissenting)


"[A]ny restriction on the scope of reporting duties beyond that determined to be

necessary by the Legislature constitutes undue interference when the State's goal is

as important as the protection of children from physical and sexual abuse." State v.

Motherwell, 114 Wn.2d 353, 366, 788 P.2d 1066 (2000).


        In the process ofinterpreting a statute, our objective is to carry out the

legislature's intent. Dep't ofEcology v. Campbell & Gwinn, LLC, 146 Wn.2d 1,

9, 43 P.3d 4(2002). To do so, we begin with the plain meaning of the statute.

Blomstrom v. Tripp, 189 Wn.2d 379, 390,402 P.3d 831 (2017)(citing Burns v.

City ofSeattle, 161 Wn.2d 129, 140, 164 P.3d 475 (2007)); Columbia Riverkeeper

V. Port of Vancouver USA, 188 Wn.2d 421, 440, 395 P.3d 1031 (2017)("Plain

language analysis also looks to amendments to the statute's language over time."

(citing Campbell & Gwinn, 146 Wn.2d at 10-11)). On its face, there appears to be

two reasonable interpretations of RCW 26.44.030. The majority's interpretation

is among them. It reads the statute as requiring persons to report abuse when their

professional identity is in some way connected to the abuse. Majority at 7.

However, upon further inspection of"the text ofthe provision, the context of the

statute in which the provision is found, related provisions, amendments to the

provision, and the statutory scheme as a whole," Columbia Riverkeeper, 188

Wn.2d at 435, it turns out that the majority's interpretation is not what the

legislature intended for RCW 26.44.030. There remains only one reasonable
State V. James-Buhl, No. 94409-1 (Gonzalez, J., dissenting)


interpretation: any person who engages in a listed profession must report when

they have "reasonable cause to believe that a child has suffered abuse or neglect."

RCW26.44.030(l)(a).


       In its review ofthe statute's history, the majority downplays a crucial

amendment from 1975 that reveals two things regarding legislative intent. First,

the legislature thought there was a distinction between the phrases "when any...

professional school personnel... has reasonable cause to believe that a child has

suffered child abuse or neglect, he [or she] shall report such incident" and "[wjhen

a ... professional school personnel... is attending to a child as part ofhis \or her]

regular duties and has cause to believe a child [is]... abuse[d], he [or she] shall..

. report the incident." Laws of 1975, Ex. Sess., ch. 217, § 3(emphasis added)

(formatting omitted). Prior to 1975, RCW 26.44.030 subsections(1) and (2)

distinguished abuse discovered in each ofthose situations. Id. Second, by deleting

the second provision—removing the words "as part of[their] regular duties"—^the

legislature intended to apply the reporting duty to teachers broadly. Id. The 1975

amendment shows that the words "adult who is employed as a teacher" are implied

by listing "professional school personnel." RCW 26.44.030(l)(a). Thus,the

State's proffered interpretation does not "add words to the statute." Majority at 8.


       The majority contends that RCW 26.44.030 clearly applies to professionals,

not laypeople. Therefore, teachers have to report abuse only when they learn about

                                              3
State V. James-Buhl, No. 94409-1 (Gonzalez, J., dissenting)


it through their professional identity. This conclusion requires reading the statute

out of context. The legislature certainly could have added the limiting language

that the majority reads into the statute, but intentionally omitted it.^ Rest. Dev.,

Inc. V. Cananwill, Inc., 150 Wn.2d 674, 682, 80 P.3d 598(2003)(We "must not

add words where the legislature has chosen not to include them.").


        There is no excuse for failing to report suspected abuse, and the legislature

wanted to hold certain professionals accountable for failing to report. It would be

absurd to characterize James-Buhl's failure to report her children's abuse as a

child-raising practice or reasonable parental discipline.^ This would improperly

return discretion into the statute, which the legislature removed in 1971. Laws of

1971, Ex. Sess., ch. 167, § 1 (changing "may" to "shall"(formatting omitted)).

RCW 26.44.030 does not transform teachers into social workers; the statute merely

requires teachers to report when they have "reasonable cause to believe that a child

has suffered abuse or neglect." RCW 26.44.030(l)(a). Ultimately, the majority's




^ The legislature expressly limited the scope for mandated reporters in other subsections, but left
RCW 26.44.030(l)(a) to require mandatory reporting for the listed professionals without
limitation. See, e.g., RCW 24.44.030(l)(b)(limiting reporting duties to abuse discovered in "his
or her official supervisory capacity"),(l)(c)(limiting reporting duties to abuse discovered in "the
course oftheir employment"),(l)(e)(limiting reporting duties to abuse discovered in "the course
of their representation of children").
^ The majority is correct that the legislature noted the importance ofthe parent-child bond in its
declaration of intent, but when read in its entirety, the statute's primary concern is the safety of
the child. See RCW 26.44.010("When the child's physical or mental health is jeopardized, or
the safety ofthe child conflicts with the legal rights of a parent, custodian, or guardian, the health
and safety interests ofthe child should prevail.").
State V. James-Buhl, No. 94409-1 (Gonzalez, J., dissenting)


connection requirement does not further the protection of integrity ofthe family

unit and parent-child bond.


       When applied to the professionals listed in RCW 26.44.030(1)(a), the

connection requirement creates varying levels ofreporting duties. Teachers, for

example, would have limited reporting requirements, and must report abuse only

where they teach the child, work with the abuser, or learn of abuse while they are

acting as a teacher. We have previously stated that the reporting duty does not turn

on the individual's professional skill but rather the fact that all are in frequent

contact with children. Beggs v. Dep't ofSoc. & Health Servs., 171 Wn.2d 69, 80,

247 P.3d 421 (2011)("The mandatory reporters do not have skills or special

knowledge in common; rather, the commonality among the class of mandatory

reporters is primary and frequent contact with children who might be at risk of

abuse."). The legislature did not intend for some professionals to report less than

others.



       The majority closes by explaining,"Prosecuting the mother of abused

children may or may not be the best way to advance child welfare. We need not

decide such an important public policy decision because it is not a judicial

function." Majority 9-10. This statement misses the point. The present case

concerns only a teacher's obligation to notify proper authorities when they leam

about child abuse. The fact that it involves a mother is a distraction because "[t]he

                                               5
State V. James-Buhl, No. 94409-1 (Gonzalez, J., dissenting)


class of persons [mandatory reporting] is designed to protect is the victims, not the

abusers." State v. Warner, 125 Wn.2d 876, 891, 889 P.2d 479(1995). I

respectfully dissent.
State V. James-Buhl, No. 94409 -1 (Gonzalez, J., dissenting)




                                                               7